internal_revenue_service number release date index no cc ebeo 4-plr-116447-99 date target acquiring sub date a date b date c date d year e year f this is in reply to a request for rulings concerning the deduction limitation of sec_162 of the internal_revenue_code the facts as presented by target are as follows target reports income on a fiscal_year basis acquiring reports income on a calendar_year basis plr-116447-99 on date a acquiring formed sub sub was formed for the sole purpose of acquiring the stock of target and did not otherwise engage in any active trade_or_business on date b target and acquiring entered into a merger agreement and on date d the acquisition occurred according to target it will not be required to file any reports or statements with the securities exchange commission sec that disclose executive compensation that would be due to be filed with the sec after target ceases to be a reporting entity as a result of the merger accordingly there will be no summary compensation table for target which would disclose the compensation of the ceo and the four highest paid officers either for target’s year ending date c or for the subsequent short tax_year ending on date d target also contends that none of its employees will be included in the year e summary compensation table to be filed with the sec by acquiring most of the target executives will continue to be employees of target but some will become employees of acquiring or other of its subsidiaries during the year e and year f tax years several of the corporate officers of target and acquiring have resigned in year e or intend to resign their positions as officers and all of their duties as such in a later year these individuals may continue to perform services as employees of target or acquiring or another company in the acquiring controlled_group for the remainder of the year of resignation and possibly in future years thus the resignation from their positions as officers does not necessarily equate to separation_from_service as employees these officers may however be listed pursuant to the executive compensation disclosure rules under the securities exchange act as chief_executive_officer or one of the highest compensated officers for the resignation year sec_162 of the code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that in the case of any publicly_held_corporation no deduction is allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure sec_162 of the code defines covered_employee to mean any employee of the taxpayer if as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or the total compensation of such employee for the taxable_year is required to be reported to plr-116447-99 shareholders under the securities exchange act of by reason of such employee being among the highest compensated officers for the taxable_year other than the chief_executive_officer sec_1_162-27 of the income_tax regulations provides the general_rule for who is a covered_employee under the regulations a covered_employee means any individual who on the last day of the taxable_year is a the chief_executive_officer of the corporation or is acting in such capacity or b among the four highest compensated officers other than the chief_executive_officer whether an individual is the chief_executive_officer or one of the four highest compensated officers is determined pursuant to the executive compensation disclosure rules under the exchange act in the notice of proposed rulemaking containing the proposed_regulations under sec_162 the preamble contains the following language concerning the identification of covered_employee the regulations clarify which employees are covered employees for purposes of sec_162 the legislative_history to sec_162 provides that covered employees are defined by reference to the sec rules governing executive compensation disclosure under the exchange act under the regulations an individual generally is a covered_employee if the individual’s compensation is reported on the summary compensation table under the sec’s executive compensation disclosure rules as set forth in item of regulation s-k cfr under the exchange act however the regulations specifically provide that in order to be a covered_employee for sec_162 purposes an individual must be employed as an executive officer on the last day of the taxable_year thus only those employees who appear on the summary compensation table and who are also employed on the last day of the taxable_year are covered employees therefore based on the facts as outlined above we rule as follows assuming that no summary compensation table is required to be filed by target with the sec for the fiscal_year ending on date c or for the short taxable_year ending on date d for purposes of sec_162 of the code target’s officers will not be covered employees with respect to the fiscal_year ending on date c or for the short taxable_year ending on date d for purposes of sec_162 of the code officers of target and acquiring who resign their positions as officers before the last day of the taxable_year with no intent to resume their duties as officers at any time in the foreseeable future will not be covered employees with respect to the resignation year accordingly no compensation to these officers with plr-116447-99 respect to the resignation year will be subject_to the sec_162 deduction limitation this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code sincerely yours _________________________ robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
